                      UNITED   STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION




UNITED STATES OF AMERICA,
                                              JUDGMENT IN A CIVIL CASE
        Plaintiff,

V.                                            CASE NUMBER: CV416-326


JOHN B. HOHENSTEIN, III;
SUSAN   S. HOHENSTEIN; GEORGIA
DEPARTMENT OF REVENUE; and
CHATHAM COUNTY TAX
COMMISSIONER;


        Defendants.




Decision by Court.    This action came before the Court,     The issues have been
considered and a   decision has been   rendered.




IT IS ORDERED, ADJUDGED AND DECREED that the sale of the Subject
Property on April 11, 2019, be, and the same hereby is, CONFIRMED.
It is further ORDERED that             the   IRS convey    by deed    the Subject
Property     to    the   purchaser,      HCHHUNTERS       LLC.   It   is   further
ORDERED that the Clerk of this Court distribute the funds deposited
into the registry in this action as follows:

a. First, to the United States (payable to the Internal Revenue
Service, and sent to Internal Revenue Service, ATTN Paul Reed, 1899
Powers Ferry         Road, Suite 250, Atlanta, Georgia 30339), as
reimbursement        for expenses incurred in selling the Subject
Property: $4,630.93;

b. Second, to the Chatham County Tax Commissioner's for 2016 real
estate taxes: $2,326.79;

c. Third, to the United States (payable to the Department of
Justice, and sent to U.S. Department of Justice, Tax Division, P.O.
Box 310, Ben Franklin Station, Washington, D.C. 20044) for
application against the outstanding federal income tax liabilities
of John B. Hohenstein, III, the remaining proceeds: $120,542.28.
